
	
		I
		112th CONGRESS
		2d Session
		H. R. 4004
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2012
			Mr. Doyle (for
			 himself, Mr. Yoder, and
			 Mr. Clay) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To provide for Federal agencies to develop public access
		  policies relating to research conducted by employees of that agency or from
		  funds administered by that agency.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Research Public Access Act of
			 2012.
		2.FindingsCongress finds that—
			(1)the Federal
			 Government funds basic and applied research with the expectation that new ideas
			 and discoveries that result from the research, if shared and effectively
			 disseminated, will advance science and improve the lives and welfare of people
			 of the United States and around the world; and
			(2)the Internet makes
			 it possible for this information to be promptly available to every scientist,
			 physician, educator, and citizen at home, in school, or in a library.
			3.Definition of
			 Federal AgencyIn this Act,
			 the term Federal agency means an Executive agency as defined under
			 section 105 of title 5, United States Code.
		4.Federal research
			 public access policy
			(a)In
			 generalNot later than 12 months after the date of enactment of
			 this Act, each Federal agency with extramural research expenditures of over
			 $100,000,000 shall develop a Federal research public access policy that is
			 consistent with and advances purposes of the Federal agency.
			(b)ContentEach
			 Federal research public access policy shall provide for—
				(1)submission to the
			 Federal agency of an electronic version of the author's final manuscript of
			 original research papers that have been accepted for publication in
			 peer-reviewed journals and result from research supported, in whole or in part,
			 from funding by the Federal Government;
				(2)the incorporation
			 of all changes resulting from the peer review publication process in the
			 manuscript described under paragraph (1);
				(3)the replacement of
			 the final manuscript with the final published version if—
					(A)the publisher
			 consents to the replacement; and
					(B)the goals of the
			 Federal agency for functionality and interoperability are retained;
					(4)free online public
			 access to such final peer-reviewed manuscripts or published versions as soon as
			 practicable, but not later than 6 months after publication in peer-reviewed
			 journals;
				(5)production of an
			 online bibliography of all research papers that are publicly accessible under
			 the policy, with each entry linking to the corresponding free online full text;
			 and
				(6)long-term
			 preservation of, and free public access to, published research findings—
					(A)in a stable
			 digital repository maintained by the Federal agency; or
					(B)if consistent with
			 the purposes of the Federal agency, in any repository meeting conditions
			 determined favorable by the Federal agency, including free public access,
			 interoperability, and long-term preservation.
					(c)Application of
			 policyEach Federal research public access policy shall—
				(1)apply to—
					(A)researchers
			 employed by the Federal agency whose works remain in the public domain;
			 and
					(B)researchers funded
			 by the Federal agency;
					(2)provide that works
			 described under paragraph (1)(A) shall be—
					(A)marked as being
			 public domain material when published; and
					(B)made available at
			 the same time such works are made available under subsection (b)(4); and
					(3)make effective use
			 of any law or guidance relating to the creation and reservation of a Government
			 license that provides for the reproduction, publication, release, or other uses
			 of a final manuscript for Federal purposes.
				(d)ExclusionsEach
			 Federal research public access policy shall not apply to—
				(1)research progress
			 reports presented at professional meetings or conferences;
				(2)laboratory notes,
			 preliminary data analyses, notes of the author, phone logs, or other
			 information used to produce final manuscripts;
				(3)classified
			 research, research resulting in works that generate revenue or royalties for
			 authors (such as books) or patentable discoveries, to the extent necessary to
			 protect a copyright or patent; or
				(4)authors who do not
			 submit their work to a journal or works that are rejected by journals.
				(e)Patent or
			 copyright lawNothing in this Act shall be construed to affect
			 any right under the provisions of title 17 or 35, United States Code.
			(f)Report
				(1)In
			 generalNot later than October 1 of each year, the head of each
			 Federal agency shall submit a report on the Federal research public access
			 policy of that agency to—
					(A)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
					(B)the Committee on
			 Oversight and Government Reform of the House of Representatives;
					(C)the Committee on
			 Science and Technology of the House of Representatives;
					(D)the Committee on
			 Commerce, Science, and Transportation of the Senate;
					(E)the Committee on
			 Health, Education, Labor, and Pensions of the Senate; and
					(F)any other
			 committee of Congress of appropriate jurisdiction.
					(2)ContentEach
			 report under this subsection shall include—
					(A)a statement of the
			 effectiveness of the Federal research public access policy in providing the
			 public with free online access to papers on research funded by the Federal
			 agency;
					(B)a list of papers
			 published in peer-reviewed journals that report on research funded by the
			 Federal agency;
					(C)a corresponding
			 list of papers made available by the Federal agency as a result of the Federal
			 research public access policy; and
					(D)a summary of the
			 periods of time between public availability of each paper in a journal and in
			 the online repository of the Federal agency.
					(3)Public
			 AvailabilityThe Federal agency shall make the statement under
			 paragraph (2)(A) and the lists of papers under subparagraphs (B) and (C) of
			 paragraph (2) available to the public by posting such statement and lists on
			 the Web site of the Federal agency.
				
